EXECUTION VERSION
Exhibit 10.3


MASTER PARTICIPATION AGREEMENT
Master Participation and Assignment Agreement (as amended from time to time,
this “Agreement”), dated as of May 9, 2019, between Barings BDC Senior Funding
I, LLC, a Delaware limited liability company (the “Financing Subsidiary”), and
Barings BDC Static CLO Ltd. 2019-I, an exempted company incorporated in the
Cayman Islands (the “Issuer”).
RECITALS
WHEREAS, the Financing Subsidiary owns certain loans (the “Collateral
Obligations”) and the Issuer desires to purchase certain of such Collateral
Obligations and/or portions thereof as set forth on Annex A hereto;
WHEREAS, the Transferor has made or will make, on or prior to the date hereof, a
capital contribution to the Financing Subsidiary, and the Financing Subsidiary
intends to distribute the Transferred Assets to Barings BDC, Inc. (the
“Transferor”) as an equity distribution in the form of a dividend (through an
intermediate entity) (the “Dividend”), in each case pursuant to (i) that certain
amended and restated credit agreement, dated as of December 13, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Financing Subsidiary, as borrower, Bank of America
Merrill Lynch, in its capacities as sole lead arranger and sole book manager,
Bank of America, N.A., as the administrative agent (in such capacity, the
“Administrative Agent”) and the lenders from time to time party thereto (the
“Lenders”) and (ii) the Request for Waiver and Consent to Lien Release Dividend,
dated as of May 9, 2019 (the “Lien Release Dividend”), consented to by the
Administrative Agent, the Lenders, Barings BDC Finance I, LLC, and Barings BDC,
Inc., and acknowledged and agreed to by State Street Bank and Trust Company, as
collateral administrator;
WHEREAS, the Issuer and the Transferor have entered into a master loan sale
agreement (as amended from time to time, the “Loan Sale Agreement”), dated as of
May 9, 2019, pursuant to which the Transferor has agreed to sell certain loans,
including the Transferred Assets, to the Issuer, subject to the conditions
precedent to each such sale set forth in the Loan Sale Agreement and, with
respect to the Transferred Assets that will be Closing Date Participation
Interests until elevated to assignments, as set forth herein and subject to the
terms of the Indenture;
WHEREAS, the settlement of the acquisition of the Transferred Assets by the
Transferor from the Financing Subsidiary and by the Issuer from the Transferor
shall occur, solely for administrative convenience, pursuant to and in
accordance with this Agreement whereby the Financing Subsidiary will (i) grant a
participation interest in each Transferred Asset directly to the Issuer pursuant
to Section 2.01 and (ii) thereafter cause an assignment of each such Transferred
Asset to be delivered to the Issuer so that the Issuer becomes the record owner
of such Transferred Asset pursuant to Section 2.05;
WHEREAS, such grant by the Financing Subsidiary and acquisition by the Issuer of
such participation interest in each Transferred Asset is referred to herein as
the “Transfer” of such Transferred Asset; and





--------------------------------------------------------------------------------




WHEREAS, with respect to any Transferred Asset, the Financing Subsidiary and the
Issuer will cause the relevant participation to be elevated to an assignment as
soon as practicable, pursuant to the provisions of Section 2.05, after the
Settlement Date. Such elevation is referred to herein as the “Elevation” with
respect to any Transferred Asset, and the date of any Elevation of such
Transferred Asset is referred to herein as the related “Elevation Date”.
AGREEMENT
Accordingly, in consideration of the mutual agreements set forth herein and
other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows.
ARTICLE I
Definitions
SECTION 1.01    Certain Definitions; Interpretation.
(a)    Capitalized terms used but not otherwise defined herein shall have the
meanings assigned to such terms in the Loan Sale Agreement or, if not defined
therein, in the Indenture. In addition, as used herein, the following defined
terms, unless the context otherwise requires, shall have the following meanings
(to the extent not otherwise defined herein):
“Administrative Agent” has the meaning specified in the Recitals.
“Agreement” has the meaning specified in the Preamble.
“Business Day” has the meaning specified in the Indenture.
“Collateral Agent” has the meaning specified in the Recitals.
“Collateral Manager” means Barings BDC, Inc., in its capacity as collateral
manager under the Collateral Management Agreement, dated as of May 9, 2019, by
and between the Issuer and the Collateral Manager.
“Collateral Obligations” has the meaning specified in the Recitals.
“Commitment” means, with respect to any Participation Interest, the commitment
or obligation under the related Underlying Instruments to advance funds in
connection with the related Collateral Obligation.
“Credit Agreement” has the meaning specified in the Recitals.
“Dividend” has the meaning specified in the Recitals.
“Elevation” has the meaning specified in the Recitals.
“Elevation Date” has the meaning specified in the Recitals.





--------------------------------------------------------------------------------




“Excluded Amounts” means (a) any amount received by, on or with respect to any
Collateral Obligation, which amount is attributable to the payment of any tax,
fee or other charge imposed by any Authority on such Collateral Obligation, (b)
any amount representing escrows relating to taxes, insurance and other amounts
in connection with any Collateral Obligation which is held in an escrow account
for the benefit of the related Obligor and the secured party (other than the
Financing Subsidiary in its capacity as lender with respect to such Collateral
Obligation) pursuant to escrow arrangements, (c) any Retained Fee retained by
the Person(s) entitled thereto in connection with the origination of any
Collateral Obligation, (d) any accrued and unpaid interest on any Collateral
Obligation with respect to the period of time prior to and excluding the Closing
Date and (e) any Equity Security related to any Collateral Obligation that the
Financing Subsidiary determines will not be transferred by the Financing
Subsidiary in connection with the sale of any related Collateral Obligation
hereunder.
“Financing Subsidiary” has the meaning specified in the Preamble.
“Funding Advance” has the meaning specified in Section 2.06.
“Funding Date” has the meaning specified in Section 2.06.
“Funding Notice” has the meaning specified in Section 2.06.
“Indenture” means the Indenture, dated as of May 9, 2019 (as amended, modified,
restated or supplemented from time to time), between the Issuer, Barings BDC
Static CLO 2019-I, LLC, as co-issuer and State Street Bank and Trust Company, as
trustee (together with its successors and assigns in such capacity, the
“Trustee”).
“Issuer” has the meaning specified in the Preamble.
“Lenders” has the meaning specified in the Recitals.
“Lien Release Dividend” has the meaning specified in the Recitals.
“Loan Sale Agreement” has the meaning specified in the Recitals.
“Participation Interest” and “Participation Interests” have the meanings
specified in Section 2.01.
“Participation Percentage” means, with respect to each Collateral Obligation,
the percentage set forth on Annex A hereto representing the percentage portion
of such Collateral Obligation conveyed to the Issuer by the Financing Subsidiary
pursuant to the terms of this Agreement.
“Proceeding” means any suit in equity, action at law or other judicial or
administrative proceeding thereof.
“Pro Rata Share” means, with respect to any amount, as of any date of
determination, the product obtained by multiplying such amount by the applicable
Participation Percentage.





--------------------------------------------------------------------------------




“Representing Party” has the meaning specified in Section 3.01.
“Settlement Date” means May 9, 2019.
“Transfer” has the meaning specified in the Recitals.
“Transferor” has the meaning specified in the Recitals.
“Transferred Assets” means the Collateral Obligations (excluding any Excluded
Amounts) or portions thereof (if less than 100%) equal to the applicable
Participation Percentage of each such Collateral Obligation conveyed by the
Financing Subsidiary to the Issuer hereunder, in each case as set forth on Annex
A hereto.
(b)    In this Agreement, unless a contrary intention appears:
(i)    the singular number includes the plural number and vice versa;
(ii)    reference to any Person includes such Person’s successors and assigns
but, if applicable, only if such successors and assigns are permitted by the
Transaction Documents;
(iii)    reference to any gender includes each other gender;
(iv)    reference to day or days without further qualification means calendar
days;
(v)    unless otherwise stated, reference to any time means New York, New York
time;
(vi)    references to “writing” include printing, typing, lithography,
electronic or other means of reproducing words in a visible form;
(vii)    reference to any agreement (including any Transaction Document),
document or instrument means such agreement, document or instrument as amended,
modified, supplemented, replaced, restated, waived or extended and in effect
from time to time in accordance with the terms thereof and, if applicable, the
terms of the other Transaction Documents, and reference to any promissory note
includes any promissory note that is an extension or renewal thereof or a
substitute or replacement therefor;
(viii)    reference to any requirement of law means such requirement of law as
amended, modified, codified, replaced or reenacted, in whole or in part, and in
effect from time to time, including rules and regulations promulgated thereunder
and reference to any Section or other provision of any requirement of law means
that provision of such requirement of law from time to time in effect and
constituting the substantive amendment, modification, codification, replacement
or reenactment of such Section or other provision; and





--------------------------------------------------------------------------------




(ix)    references to “including” means “including, without limitation”.
(c)    The titles of Articles and Sections hereof are for convenience only, and
they neither form a part of this Agreement nor are to be used in the
construction or interpretation hereof.
ARTICLE II    
Transfer
SECTION 2.01    Transfer. Upon the terms and subject to the conditions hereof on
the Settlement Date, the Financing Subsidiary hereby irrevocably grants to the
Issuer, and the Issuer hereby acquires from the Financing Subsidiary, an
undivided participation interest in each Transferred Asset, which interest shall
be understood to include all of the Financing Subsidiary’s right, title, benefit
and interest in and to the Pro Rata Share of any interest accruing from and
after the Settlement Date, any Interest Proceeds and Principal Proceeds to the
extent provided in Section 2.02 and, to the extent permitted to be transferred
under applicable law and under the applicable transfer document or assignment
agreement (or, in the case of any Underlying Instrument that is in the form of a
note, any chain of endorsement) executed and delivered in connection with a
Transferred Asset, all claims, causes of action and any other right of the
Financing Subsidiary (in its capacity as a lender under such documentation),
whether known or unknown, against any Obligor or any of its affiliates, agents,
representatives, contractors, advisors or other Person arising under or in
connection with such documentation or that is in any way based on or related to
any of the foregoing or the loan transactions governed thereby, including
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
purchased pursuant to this Agreement (each, a “Participation Interest” and,
collectively, the “Participation Interests”), upon the terms and subject to the
conditions set forth in this Agreement. The Issuer hereby assumes all
obligations and liabilities of the Financing Subsidiary as lender with respect
to or in connection with each related Participation Interest arising or
occurring on or after the Settlement Date. The consideration for the transfer of
the Participation Interests from the Financing Subsidiary to the Issuer shall
consist of cash paid to the Financing Subsidiary by the Issuer. The purchase
price for each Collateral Obligation sold pursuant to this Agreement shall be a
dollar amount equal to the fair market value thereof (calculated as described in
the Lien Release Dividend) as determined by the Financing Subsidiary and the
Issuer and shall be on terms no less favorable to the Issuer than the Issuer
would then obtain in a comparable arm’s length transaction with a person that is
not an Affiliate. The parties hereto agree that, solely for administrative
convenience, any amount paid in cash by the Issuer to the Financing Subsidiary
pursuant to this Agreement on account of its purchase of a Participation
Interest to be conveyed hereunder shall be treated for all purposes hereunder
and under the Loan Sale Agreement as if such amount had been paid by the Issuer
to the Transferor, in partial or full satisfaction of its obligations to pay the
purchase price of such initial Transferred Assets under the Loan Sale Agreement
and/or a capital contribution (through an intermediate entity) by the Transferor
to the Financing Subsidiary and the corresponding Dividend by the Financing
Subsidiary to the Transferor; provided that the Issuer, the Financing Subsidiary
and the Transferor may agree to net certain amounts payable hereunder with other
amounts paid in connection with the closing of the notes issued under the
Indenture and the distribution of the proceeds thereof. The Participation
Interests are certain of the “Closing Date Participation Interests” referred to
in the Loan Sale Agreement and in the Indenture.





--------------------------------------------------------------------------------




SECTION 2.02    Interest Proceeds and Principal Proceeds; Payments of Interest
Proceeds and Principal Proceeds and Other Payments Received After the Settlement
Date.
(a)    With respect to each Transferred Asset, the Issuer shall acquire its Pro
Rata Share of all rights to Interest Proceeds and Principal Proceeds that, as of
the Settlement Date, are accrued but unpaid with respect to the period from and
after the Settlement Date (which, for the avoidance of doubt, shall not include
any Excluded Amounts).
(b)    If at any time after the Settlement Date the Financing Subsidiary
receives any Interest Proceeds or Principal Proceeds (in each case, other than
any Excluded Amounts) in respect of the Transferred Assets, the Financing
Subsidiary shall deliver (or cause to be delivered) promptly to the Issuer its
Pro Rata Share of such Interest Proceeds and Principal Proceeds. If at any time
after the Settlement Date the Financing Subsidiary receives any other payment
(including principal, interest (to the extent relating to the period from and
after the Settlement Date) or any other amount) with respect to a Transferred
Asset, the Financing Subsidiary shall deliver (or cause to be delivered)
promptly to the Issuer its Pro Rata Share of such payment, and in the case of
any such payment of interest, the Financing Subsidiary shall provide (or cause
to be provided) a written notice to the Issuer at the time of such delivery
setting forth calculations and certifying as to the portion of any interest
received that relates to the period from and after the Settlement Date.
(c)    Without limiting the foregoing, the Financing Subsidiary agrees (a) until
the Elevation of each Transferred Asset has been completed, to maintain its
existing custodial arrangements and bank accounts established to receive
proceeds of such Transferred Asset and (b) to remit (or cause to be remitted) to
the Issuer, promptly (but not more than two Business Days) after receipt of such
payment and identification thereof, the Issuer’s Pro Rata Share of each payment
received in connection with each Transferred Asset to which the Issuer is
entitled in accordance with Section 2.01. The Financing Subsidiary acknowledges
that from and after the Settlement Date it shall have no equitable or beneficial
interest in the Pro Rata Share of any payment received by it with respect to any
Transferred Asset (other than any Excluded Amounts). If the Financing Subsidiary
modifies or amends the standing instructions delivered to the Financing
Subsidiary’s custodian under the Credit Agreement on the date hereof in
connection with this clause (c), the Financing Subsidiary shall notify the
Issuer of such modification or amendment.
SECTION 2.03    Treatment of Transfer; Backup Grant of Security Interest.
(a)    Each party hereto (i) agrees that each Transfer shall be a sale or
contribution of a participation interest in the relevant Transferred Asset for
all relevant purposes (other than tax and accounting purposes) and (ii) intends,
and has as its business objective, that each Transfer be an absolute transfer
and not be a transfer as security for a loan. The relationship between the
Financing Subsidiary and the Issuer shall be that of seller and buyer. Neither
party is a trustee or agent for the other party, nor does either party have any
fiduciary obligations to the other party.





--------------------------------------------------------------------------------




This Agreement shall not be construed to create a partnership or joint venture
between the parties hereto.
(b)    If, notwithstanding such intention, any Transfer is characterized by a
court of competent jurisdiction as a transfer as security for a loan rather than
a sale of a participation interest in the relevant Transferred Asset, or any
Transfer shall for any reason be ineffective to transfer to the Issuer all of
the Financing Subsidiary’s right, title and interest in any Transferred Asset
(including the Interest Proceeds and Principal Proceeds by it with respect to
such Transferred Asset), then the Financing Subsidiary shall be deemed to have
granted to the Issuer, and the Financing Subsidiary hereby grants to the Issuer,
a security interest in and lien on all the Financing Subsidiary’s right, title
and interest in and to such Transferred Asset (including the Issuer’s Pro Rata
Share of any Interest Proceeds and Principal Proceeds received by the Financing
Subsidiary with respect to such Transferred Asset), whether now existing or
hereafter acquired, in order to secure such loan and all other obligations of
the Financing Subsidiary hereunder.
(c)     After the Settlement Date, the Financing Subsidiary shall record in the
Financing Subsidiary’s books and records the fact that the Financing Subsidiary
is no longer the beneficial owner of the Transferred Assets conveyed to the
Issuer hereunder and, after the relevant Elevation Date with respect to any
Transferred Asset, the Financing Subsidiary shall record in the Financing
Subsidiary’s books and records the fact that the Financing Subsidiary is no
longer the record owner or beneficial owner of such Transferred Asset. After the
Settlement Date, the Issuer shall record in the Issuer’s books and records that
fact that the Issuer is the beneficial owner of the Transferred Assets and,
after the relevant Elevation Date with respect to any Transferred Asset, the
Issuer shall record in the Issuer’s books and records the fact that the Issuer
is the record owner and beneficial owner of such Transferred Asset.
SECTION 2.04    Documents; Exercise of Rights and Remedies; Indemnification.
(a)    Prior to Elevation, the Financing Subsidiary shall furnish to the Issuer
(or its collateral administrator) copies of any Underlying Instruments and
applicable credit documentation in its possession in respect of a Transferred
Asset and, as and when available to the Financing Subsidiary (without prejudice
to Section 2.05(b)), a copy of each transfer document or assignment agreement
(or, in the case of any Underlying Instrument that is in the form of a note, any
chain of endorsement), amendment, consent or waiver in connection with any such
documentation, provided that the Financing Subsidiary is not prohibited from
doing so under the related Underlying Instruments or applicable credit
documentation after taking into account the next sentence. The Issuer agrees
that it shall maintain the confidentiality of any such documents to the extent
required therein and to the same extent as if it were a party thereto and shall,
upon the Financing Subsidiary’s request, provide to the Financing Subsidiary a
confidentiality undertaking to such effect in accordance with the terms of the
such documentation prior to the delivery thereof.
(b)    From and after the Settlement Date, the Financing Subsidiary agrees to
promptly forward to the Issuer and the Collateral Manager all notices, requests,
reports and communications of any nature received from any Person with respect
to each Transferred Asset. Unless restricted or prohibited under applicable law,
rule, order or the relevant Underlying Instruments and/or credit documentation,
the Financing Subsidiary will not exercise any voting,





--------------------------------------------------------------------------------




consent or other right or remedy, or take or refrain from taking any action, in
each case with respect to any Transferred Asset, except as directed by the
Issuer; provided that the consent of the Financing Subsidiary shall be required
(which consent shall be subject to the terms and conditions set forth in the
Credit Agreement, including terms requiring consent of Lenders or Administrative
Agent thereunder) in connection with any such action that (1) increases the
funding obligations of the Financing Subsidiary with respect to such Transferred
Asset or (2) would subject the Financing Subsidiary, the Lenders or the
Administrative Agent under the Credit Agreement to additional liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements. With respect to the exercise of any such voting,
consent or other right or remedy, or the taking or refraining from taking any
action with respect to any Transferred Asset, pursuant to the sentences in this
clause (b) not directed by the Collateral Manager on behalf of the Issuer, the
Financing Subsidiary will consult with the Issuer with respect thereto and the
Financing Subsidiary will take such action or refrain from taking such action as
the Financing Subsidiary would take if such Transferred Asset were beneficially
owned by the Financing Subsidiary for its own account (but subject to the terms
and conditions set forth in the Credit Agreement, including terms requiring
consent of Lenders or Administrative Agent thereunder).
(c)    Provided that the Collateral Manager on behalf of the Issuer has directed
the Financing Subsidiary to take such action and the Financing Subsidiary does
so, the Issuer shall reimburse the Financing Subsidiary for any and all
liabilities, obligations, actual losses, actual damages, penalties, actions,
judgments, suits, costs, expenses, and disbursements, including legal fees,
which may be incurred or made by the Financing Subsidiary in connection with any
such action so taken by the Financing Subsidiary for which the Financing
Subsidiary is not reimbursed at any time by or on behalf of any Obligor under
any applicable Underlying Instruments or credit documentation (other than any
amounts thereof resulting from the Financing Subsidiary’s gross negligence or
willful misconduct). In no event will the Issuer reimburse the Financing
Subsidiary for any special, indirect, consequential or punitive damages in
respect to any claim hereunder, whether or not known or suspected, unless any
such special, indirect, consequential or punitive damages are actually incurred
by or are payable by the Financing Subsidiary. In no event will the Financing
Subsidiary reimburse the Issuer for any special, indirect, consequential or
punitive damages in respect to any claim hereunder, whether or not known or
suspected, unless any such special, indirect, consequential or punitive damages
are actually incurred by or are payable by the Issuer.
SECTION 2.05    Elevation.
(a)    Subject to the terms and provisions of the applicable Transferred Assets
and of applicable law, the Financing Subsidiary shall use commercially
reasonable efforts to effect an Elevation, as soon as reasonably practicable,
with respect to each such Transferred Asset and take such action (including the
execution and delivery of any transfer document or assignment agreement (or, in
the case of any Underlying Instrument that is in the form of a note, any chain
of endorsement)) as shall be reasonably necessary in connection therewith and in
accordance with the terms and conditions of each such Transferred Asset and
consistent with the terms of this Agreement. The Financing Subsidiary has
prepared, or will prepare on or following the Closing Date, individual
assignments (or a master assignment) consistent with the requirements of the
related Underlying





--------------------------------------------------------------------------------




Instruments and provided them to the Persons required under such Underlying
Instruments, which assignments will become effective in accordance with such
Underlying Instruments upon obtaining certain consents thereto or upon the
passage of time or both. The Financing Subsidiary shall pay any transfer fees
and other expenses payable in connection with an Elevation and the Issuer will
reimburse the Financing Subsidiary for half of such fees and expenses after
receipt of an invoice therefor from the Financing Subsidiary detailing such
amounts. The Issuer shall be responsible for any expenses of administering each
Transferred Asset prior to its Elevation. At Elevation, the Financing Subsidiary
shall deliver such assignment and the credit documentation with respect to the
related Transferred Asset in its possession to or as directed by the Issuer. The
Issuer and the Financing Subsidiary acknowledge and agree that, solely for
administrative convenience, any transfer document or assignment agreement (or,
in the case of any Underlying Instrument that is in the form of a note, any
chain of endorsement) required to be executed and delivered in connection with
the transfer of a Transferred Asset in accordance with the terms of any related
Underlying Instruments may reflect that (i) the Financing Subsidiary is
assigning such Transferred Asset directly to the Issuer or (ii) the Issuer is
acquiring such Transferred Asset at the closing of such Transferred Asset.
Nothing in any such transfer document or assignment agreement (or, in the case
of any Underlying Instrument that is in the form of a note, nothing in such
chain of endorsement) shall be deemed to impair the transfers of the Transferred
Assets by the Financing Subsidiary to the Issuer in accordance with the terms of
this Agreement.
(b)    The Financing Subsidiary shall (so far as the same is within its power
and control) maintain its existence as a Delaware limited liability company
until an Elevation has been effected with respect to each Transferred Asset. If
the Financing Subsidiary has not effected an Elevation of a Transferred Asset on
or before the day that is 120 days from the Settlement Date for whatever reason
or if at any time prior thereto the Financing Subsidiary is dissolved prior to
effecting an Elevation, the Financing Subsidiary and the Issuer agree that the
Participation Interests in each of the Transferred Assets shall elevate
automatically and immediately to an assignment and all of Financing Subsidiary’s
rights, title, interests and ownership of such Transferred Assets shall vest in
the Issuer. Upon the execution of this Agreement, the Financing Subsidiary shall
be deemed to have consented and agreed to the Elevation with respect to each of
the Transferred Assets. The Financing Subsidiary agrees that, following any such
date, the Issuer shall be permitted to take any and all action necessary to
effectuate an Elevation and/or finalize an assignment of any of the Transferred
Assets, and in furtherance of the foregoing, effective immediately upon such
date, the Financing Subsidiary hereby makes, constitutes and appoints the
Issuer, with full power of substitution, as its true and lawful agent and
attorney-in-fact, with full power and authority in its name, place and stead, to
sign, execute, certify, swear to, acknowledge, deliver, file, receive and record
any and all documents that the Issuer reasonably deems appropriate or necessary
in connection with any Elevation or finalization of an assignment of any of the
Transferred Assets. In addition, the Financing Subsidiary, effective as of the
Settlement Date, hereby makes, constitutes and appoints the Issuer, with full
power of substitution, as its true and lawful agent and attorney-in-fact, with
full power and authority in its name, place and stead, to sign, execute,
certify, swear to, acknowledge, deliver, file, receive and record any and all
documents that the Issuer reasonably deems appropriate or necessary to direct
the applicable Obligor or agent bank with respect to any Transferred Asset to
deposit directly into the Collection Account the Issuer’s Pro Rata Share of
Interest Proceeds and Principal Proceeds in respect of any Transferred Asset.
The foregoing powers of attorney are hereby





--------------------------------------------------------------------------------




declared to be irrevocable and a power coupled with an interest, and shall
survive and not be affected by the bankruptcy or insolvency or dissolution of
the Financing Subsidiary.
SECTION 2.06    Release of Excluded Amounts. The parties acknowledge and agree
that the Issuer has no interest in the Excluded Amounts. Promptly upon the
receipt by or release to the Issuer of any Excluded Amounts, the Issuer hereby
irrevocably agrees to deliver and release to (or as directed by) the Financing
Subsidiary such Excluded Amounts, which release shall be automatic and shall
require no further act by the Issuer; provided that the Issuer agrees that it
will execute and deliver such instruments of release and assignment or other
documents, or otherwise confirm the foregoing release of such Excluded Amounts,
as may be reasonably requested by the Financning Subsidiary in writing.
SECTION 2.07    Conduct of Business. The Financing Subsidiary represents,
warrants and agrees that, from and after the Settlement Date, it will not engage
in any activities with respect to the Transferred Assets other than holding
record ownership of the Transferred Assets, receiving payments in respect of the
Transferred Assets and remitting (or causing to be remitted) to the Issuer its
Pro Rata Share of such payments as required hereunder, effecting Elevations with
respect to the Transferred Assets and performing its other agreements hereunder
with respect to such Transferred Assets. The Financing Subsidiary represents,
warrants and agrees that, from and after the date hereof, it shall not sell,
grant a security interest in or lien on, or otherwise pledge, mortgage,
hypothecate or encumber (or permit such to occur or suffer such to exist other
than any security interest therein which will be released contemporaneously with
the Transfer of such Transferred Asset hereunder and the grant of the security
interest therein granted by the Financing Subsidiary to the Issuer hereunder),
any part of the Transferred Assets except for (i) the transfer to the Transferor
(by way of Dividend) and (ii) the grant of the Participation Interests to the
Issuer as provided herein.
SECTION 2.08    Further Assurances. Each party agrees to execute and deliver all
such further documents as may be reasonably requested by the other party in
order to effect each Transfer and each Elevation as contemplated hereby.
ARTICLE III    
Representations and Warranties
SECTION 3.01    Representations and Warranties of Each Party. Each party hereto
(each, the “Representing Party”) represents and warrants to the other party as
follows:
(i)    the Representing Party is duly incorporated or formed, as applicable, and
validly existing as an entity and is in good standing under the laws of its
jurisdiction of incorporation;
(ii)    the Representing Party has the requisite power and authority to enter
into and perform this Agreement;
(iii)    this Agreement has been duly authorized by all necessary action on the
part of the Representing Party, has been duly executed by the Representing Party





--------------------------------------------------------------------------------




and is the valid and binding agreement of the Representing Party enforceable
against such party in accordance with its terms;
(iv)    the Representing Party is adequately capitalized in light of its
contemplated business or activities;
(v)    no Transfer will be a transfer of property in connection with any
preexisting indebtedness owed by the Financing Subsidiary to the Issuer;
(vi)    there are no agreements or understandings between the Representing
Parties (other than this Agreement) relating to or affecting the Transfer or the
Transferred Assets and the proceeds thereof;
(vii)    the Representing Party conducts its business or activities solely in
its own name;
(viii)    the Representing Party provides for the payment of its expenses and
liabilities from its own funds;
(ix)    the Representing Party has not guaranteed and is not otherwise
contractually liable for the payment of any liability of the other party;
(x)    neither the assets nor the creditworthiness of the Representing Party is
generally held out as being available for the payment of any liability of the
other party;
(xi)    the Representing Party maintains an arm’s-length relationship with the
other party;
(xii)    the Representing Party maintains separate financial records that enable
its assets to be readily ascertained as separate and apart from those of the
other party;
(xiii)    the Representing Party’s funds are not commingled with those of the
other party; and
(xiv)    none of the execution, delivery and performance of this Agreement by
the Representing Party will:
(A)
conflict with, result in any breach of or constitute a default (or an event
which, with the giving of notice or passage of time, or both, would constitute a
default) under, any term or provision of the organizational documents of the
Representing Party or any indenture, agreement, order, decree or other
instrument to which the Representing Party is a party or by which the
Representing Party is bound, which conflict,






--------------------------------------------------------------------------------




breach or default would have a material adverse effect with respect to the
Representing Party; or
(B)
violate any provision of any law, rule or regulation applicable to the
Representing Party of any regulatory body, administrative agency or other
governmental instrumentality having jurisdiction over the Representing Party or
its properties, which violation would have a material adverse effect with
respect to the Representing Party.

SECTION 3.02    Representations and Warranties of the Financing Subsidiary. The
Financing Subsidiary represents and warrants to the Issuer as follows:
(i)    Upon the Elevation on the relevant Elevation Date with respect to any
Transferred Asset, the Issuer will receive good and marketable title to such
Transferred Asset, free and clear of any pledge, lien, investment interest,
charge, claim, equity or encumbrance of any kind created by the Financing
Subsidiary or any Person claiming through the Financing Subsidiary. The
participation in each Transferred Asset granted hereunder will be granted by the
Financing Subsidiary to the Issuer free and clear of any encumbrance, equity,
participation interest, lien, pledge, charge, claim or security interest (other
than any security interest therein which will be released contemporaneously with
the Transfer of such Transferred Asset hereunder, the security interest granted
hereunder by the Financing Subsidiary to the Issuer and Financing Subsidiary’s
record ownership of the related Transferred Asset which, from and after the
Settlement Date to and including the Elevation Date with respect thereto will be
and remain free and clear of any encumbrance, equity, participation interest,
lien, pledge, charge, claim or security interest). There is no funding
obligation in respect of the Transferred Assets that the Issuer is or shall be
required to pay or otherwise perform that the Financing Subsidiary has not paid
or otherwise performed in full.
(ii)    None of the execution, delivery and performance by the Financing
Subsidiary of this Agreement will adversely affect the nature of the title to
any Transferred Asset received by the Issuer as provided in Section 3.02(i).
(iii)    No consent, license, approval or authorization from, or registration or
qualification with, any governmental body, agency or authority, nor any consent,
approval, waiver or notification of any creditor or lessor is required in
connection with the execution, delivery and performance by the Financing
Subsidiary of this Agreement, except (A) such as have been obtained and are in
full force and effect or (B) those with respect to which the failure to obtain
them would not have a material adverse effect with respect to the Financing
Subsidiary.
(iv)    The Financing Subsidiary has valid business reasons for transferring the
Transferred Assets to the Issuer rather than obtaining a secured loan with the
Transferred Assets as collateral. The Financing Subsidiary is not effecting any





--------------------------------------------------------------------------------




Transfer in contemplation of the Financing Subsidiary’s insolvency or with any
actual intent to hinder, delay or defraud any of its creditors.
(v)    All corporate actions of the Financing Subsidiary, with respect to the
transactions contemplated hereby, have been and will continue to be reflected in
any minutes of the Financing Subsidiary. This Agreement is and will continue to
be an official record of the Financing Subsidiary.
(vi)    The Financing Subsidiary has been solvent at all relevant times before
each Transfer and will not be rendered insolvent by any Transfer. Before the
date hereof, the Financing Subsidiary did not engage in or have plans to engage
in any business or transaction as a result of which the total assets remaining
with the Financing Subsidiary would constitute an unreasonably small amount of
capital. The Financing Subsidiary has not incurred and does not intend to incur,
debts that would be beyond its ability to pay as they mature.
SECTION 3.03    No Liability. The Financing Subsidiary makes no representation
or warranty, express or implied, and assumes no responsibility, with respect to
the genuineness, authorization, execution, delivery, validity, legality, value,
sufficiency, perfection, priority, enforceability or collectability of any
Underlying Instruments or credit documentation executed and delivered in
connection with a Transferred Asset. The Financing Subsidiary assumes no
responsibility for (except as otherwise expressly provided herein) (a) any
representation or warranty made by, or the accuracy, completeness, correctness
or sufficiency of any information (or the validity, completeness or adequate
disclosure of assumptions underlying any estimates, forecasts or projections
contained in such information) provided directly or indirectly by, any obligor
in respect of a Transferred Asset or any Underlying Instruments or credit
documentation thereof or by any other Person, (b) the performance or observance
by any obligor of any of the provisions of any Underlying Instruments or credit
documentation in respect of a Transferred Asset (whether on, before or after the
Settlement Date), (c) the filing, recording, or taking of any action with
respect to any Underlying Instruments or credit documentation in respect of a
Transferred Asset, (d) the financial condition of any obligor in respect of a
Transferred Asset or of any other Person or (e) any other matter whatsoever
relating to any obligor in respect of a Transferred Asset, any other Person or
the Transferred Assets.
In making, managing, handling and transferring the Transferred Assets, the
Financing Subsidiary shall exercise the same care as it normally exercises with
respect to loans held for its own account, but the Financing Subsidiary shall
have no further responsibility to the Issuer except as expressly provided herein
and except for its own gross negligence or willful misconduct which results in
actual loss to the Issuer.
ARTICLE IV    
Miscellaneous
SECTION 4.01    Amendments. This Agreement may not be amended, altered,
supplemented or otherwise modified, except by the execution and delivery of a
written agreement by each of the parties hereto and the Administrative Agent.





--------------------------------------------------------------------------------




SECTION 4.02    Communications. Except as may be otherwise agreed between the
parties, all communications hereunder shall be made in writing to the relevant
party by personal delivery or by courier or first-class mail by facsimile or
email transmission as follows:
To the Financing Subsidiary:
Barings BDC Senior Funding I, LLC
300 South Tryon Street, Suite 2500
Charlotte, North Carolina 28202
Email: chris.cary@barings
Attention: Barings BDC Static CLO 2019-I, Attn: Chris Cary


To the Issuer:

Barings BDC Static CLO Ltd. 2019-I
c/o MaplesFS Limited
P.O. Box 1093, Boundary Hall
Cricket Square, Grand Cayman, KY1-1102
Cayman Islands
Email: cayman@maples.com
Attention: The Directors


or to such other address, telephone number or facsimile number as either party
may notify to the other party in accordance with the terms hereof from time to
time. Any communications hereunder shall be effective upon receipt.
SECTION 4.03    Governing Law; Waiver of Trial by Jury; Jurisdiction.
(a)    This Agreement shall be construed in accordance with the law of the State
of New York, and this Agreement, and all matters arising out of or relating in
any way whatsoever to this Agreement (whether in contract, tort or otherwise),
shall be governed by such law without reference to its conflicts of laws
provisions (other than Section 5-1401 of the New York General Obligations Law).
(b)    EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT. Each party hereto (i) certifies that no representative, agent or
attorney of any other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce the foregoing
waiver and (ii) acknowledges that it and the other parties hereto have been
induced to enter into this Agreement by, among other things, the mutual waivers
and certifications in this Section 4.03(b).
(c)    Each party hereto hereby irrevocably submits to the non-exclusive
jurisdiction of any New York State or Federal court sitting in the Borough of
Manhattan in The City of New York in any action or proceeding arising out of or
relating this Agreement, and hereby





--------------------------------------------------------------------------------




irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in such New York State or Federal court. Each party
hereto hereby irrevocably waives, to the fullest extent that it may legally do
so, the defense of an inconvenient forum to the maintenance of such action or
proceeding. Each party hereto irrevocably consents to the service of any and all
process in any action or proceeding by the mailing or delivery of copies of such
process to it the address set forth in Section 4.02. Each party hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.
SECTION 4.04    Non-Petition; Limited Recourse.
(a)    Notwithstanding any other provision of this Agreement, the Financing
Subsidiary agrees that it may not, prior to the date which is one year and one
day (or if longer, any applicable preference period then in effect plus one day)
after the payment in full of all Notes and any other debt obligations of the
Issuer that have been rated upon issuance by any rating agency at the request of
the Issuer, institute against, or join any other Person in instituting against,
the Issuer any bankruptcy, reorganization, arrangement, insolvency, winding-up,
moratorium or liquidation Proceedings, or other Proceedings under U.S. federal
or state bankruptcy or similar laws. Nothing in this Section 4.04(a) shall
preclude, or be deemed to stop, the Financing Subsidiary:
(i)    from taking any action prior to the expiration of the aforementioned
period in (A) any case or Proceeding voluntarily filed or commenced by the
Issuer or (B) any involuntary insolvency Proceeding filed or commenced by a
Person other than the Issuer; or
(ii)    from commencing against the Issuer or any of its properties any legal
action which is not a bankruptcy, reorganization, arrangement, insolvency,
winding-up, moratorium or liquidation Proceeding.
(b)    Notwithstanding any other provision of this Agreement, the Issuer agrees
that it may not, prior to the date which is one year and one day (or if longer,
any applicable preference period then in effect plus one day) after the payment
in full of all “Obligations” (as defined in the Credit Agreement) of the
Financing Subsidiary under the Credit Agreement, institute against, or join any
other Person in instituting against, the Financing Subsidiary any bankruptcy,
reorganization, arrangement, insolvency, winding-up, moratorium or liquidation
Proceedings, or other Proceedings under U.S. federal or state bankruptcy or
similar laws. Nothing in this Section 4.04(b) shall preclude, or be deemed to
stop, the Issuer:
(i)    from taking any action prior to the expiration of the aforementioned
period in (A) any case or Proceeding voluntarily filed or commenced by the
Financing Subsidiary or (B) any involuntary insolvency Proceeding filed or
commenced by a Person other than the Financing Subsidiary; or
(ii)    from commencing against the Financing Subsidiary or any of its
properties any legal action which is not a bankruptcy, reorganization,
arrangement, insolvency, winding-up, moratorium or liquidation Proceeding.





--------------------------------------------------------------------------------




(c)    Notwithstanding any other provision of this Agreement:
(i)    The obligations of the parties under this Agreement are at all times
limited recourse obligations of such party payable solely from such party’s
assets available at such time, and, following realization of such assets and
application of the proceeds thereof (including, in the case of the Issuer, in
accordance with the applicable priority of payments under the Indenture and, in
the case of the Financing Subsidiary, in accordance with the applicable priority
of payments under the Credit Agreement), all obligations of and any claims
against such party hereunder or in connection herewith after such realization
shall be extinguished and shall not thereafter revive.
(ii)    No recourse shall be had against any officer, director, employee,
shareholder, member, manager, beneficial owner, trustee, authorized person or
incorporator of either party or its manager or their respective affiliates,
successors or assigns for any amounts payable under this Agreement.
(iii)    The foregoing provisions of this Section 4.04(c) shall not:
(A)
prevent recourse to such party’s assets for the sums due or to become due under
any security, instrument or agreement that is part of such assets;



(B)
constitute a waiver, release or discharge of any indebtedness or obligation
evidenced by this Agreement until all such assets have been realized; or

(C)
limit the right of either party to name the other party as a party defendant in
any Proceeding or in the exercise of any other remedy under this Agreement, so
long as no judgment in the nature of a deficiency judgment or seeking personal
liability shall be asked for or (if obtained) enforced against any Person
referred to in Section 4.04(c)(ii).

(d)    This Section 4.04 shall survive the termination of this Agreement and the
issuance of the Notes pursuant to the Indenture and the payment in full of all
“Obligations” (as defined in the Credit Agreement) of the Financing Subsidiary
under the Credit Agreement.
SECTION 4.05    Parties Benefited.
(a)    This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns. Neither
this Agreement nor any right or obligation in or under this Agreement may be
transferred (whether by way of security or otherwise) or delegated by either
party without the prior written consent of the other party, except that (i) a
party may make a transfer of all (but not less than all) of its rights and
obligations under this





--------------------------------------------------------------------------------




Agreement pursuant to a consolidation or amalgamation with, or merger with or
into, or transfer of all or substantially all its assets to, another entity, and
(ii) the Issuer may assign and transfer its rights hereunder to the Trustee
under the Indenture. Any purported transfer that is not in compliance with this
provision will be void.
(b)    Except for the Trustee, the Lenders, the Administrative Agent and the
Collateral Agent (each of whom is an express third party beneficiary hereof), no
Person shall be a third party beneficiary of this Agreement.
SECTION 4.06    Severability. If any term, provision, covenant or condition of
this Agreement, or the application thereof to the Financing Subsidiary or the
Issuer or any circumstance, is held to be unenforceable, invalid or illegal (in
whole or in part) for any reason (in any relevant jurisdiction), the remaining
terms, provisions, covenants and conditions of this Agreement, modified by the
deletion of the unenforceable, invalid or illegal portion (in any relevant
jurisdiction), will continue in full force and effect, and such
unenforceability, invalidity, or illegality will not otherwise affect the
enforceability, validity or legality of the remaining terms, provisions,
covenants and conditions of this Agreement so long as this Agreement as so
modified continues to express, without material change, the original intentions
of the Financing Subsidiary and the Issuer as to the subject matter hereof and
the deletion of such portion of this Agreement will not substantially impair the
respective expectations of the Financing Subsidiary and the Issuer or the
practical realization of the benefits hereof that would otherwise be conferred
upon the Financing Subsidiary and the Issuer. The Financing Subsidiary and the
Issuer will endeavor in good faith to replace the prohibited or unenforceable
provision with a valid provision, the economic effect of which comes as close as
possible to that of the prohibited or unenforceable provision.
SECTION 4.07    Counterparts. This Agreement (and each amendment, modification
and waiver in respect of it) may be executed in any number of counterparts
(including by facsimile transmission or other form of electronic transmission),
each of which shall be an original, but all of which together shall constitute
one and the same agreement. Delivery of an executed counterpart signature page
of this Agreement by facsimile transmission or by electronic transmission (.pdf)
shall be effective as delivery of a manually executed counterpart of this
Agreement.





















--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as a deed as of the date first written above.




 
BARINGS BDC SENIOR FUNDING I, LLC,
as Financing Subsidiary






By:  /s/ Jonathan Bock                                        
   Name: Jonathan Bock
   Title: Managing Director
 
 
 
 












--------------------------------------------------------------------------------




 
BARINGS BDC STATIC CLO LTD. 2019-I,
as Issuer






By:  /s/ Yun Zheng                                          
   Name: Yun Zheng
   Title: Director
 
 








--------------------------------------------------------------------------------




ACKNOWLEDGED:




BARINGS BDC, INC.,
as Transferor






By: /s/ Jonathan Bock                          
   Name: Jonathan Bock
   Title: CFO








--------------------------------------------------------------------------------






ANNEX A


SCHEDULE OF TRANSFERRED ASSETS


[Attached]











